DETAILED ACTION
Status of the Claims
1.	Claims 23-25 and 28 are allowed.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David R. Conklin on 9/14/2021.

The application has been amended as follows: 

Claim 25. The material of claim 23 analyte insensitive material (AIM) of the AIM containing monomer is ferrocene, and wherein the first, second, third and fourth stoichiometric ratios correspond to a mol % of ferrocene in the hydrogel of from approximately 0.1 mol % to approximately 1.0 mol %.

Claim 28, line 1, delete the instance of “an” and replace with --the--.



Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Lee et al. (US 2013/0168609) teach a matrix material comprising AIM covalently attached to monomer [0011][0068] but do not teach it is comprised of triethyleneglycol methyl ether methacrylate or the stoichiometric ratio of triethyleneglycol methyl ether methacrylate : AIM containing monomer : N,N-dimethyl acrylamide.
Cited prior art, Stankus et al. (US 8,038,991) teach a crosslinked hydrogel comprising N,N-dimethyl acrylamide but do not teach it is comprised of triethyleneglycol methyl ether methacrylate or the stoichiometric ratio of triethyleneglycol methyl ether methacrylate : AIM containing monomer : N,N-dimethyl acrylamide.
Cited prior art, Helmus et al. (US 2009/0098176) teach hydrogel comprising mixture of allyl methacrylate and N,N-dimethyl acrylamide but do not teach it is comprised of triethyleneglycol methyl ether methacrylate or the stoichiometric ratio of triethyleneglycol methyl ether methacrylate : AIM containing monomer : N,N-dimethyl acrylamide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796